Citation Nr: 0934996	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold 
injury of the lower extremities, to include onychomycosis.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

In February 2008, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

These matters were before the Board in April 2008 and were 
remanded to the originating agency for further development.

The Board notes that additional Social Security 
Administration (SSA) records were received after the most 
recent Supplemental Statement of the Case had been issued.  
Some of these records pertain to the Veteran's PTSD.  
However, none of these records is pertinent to verifying any 
claimed stressor, and none pertain to any relationship 
between PTSD and any verified stressor.  These records are 
essentially cumulative of evidence already considered by the 
originating agency.  Therefore, a remand for the originating 
agency to consider these records before the Board decides the 
Veteran's psychiatric claim would only further delay the 
appellate process with no benefit to the Veteran.  

In accordance with Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Board has construed the Veteran's claim for 
service connection for residuals of cold injury of the lower 
extremities to include onychomycosis.


The issues of entitlement to service connection for residuals 
of cold injury of the lower extremities and entitlement to 
service connection for a cervical spine disability are 
addressed in the REMAND that follows the order section of 
this decision.

FINDINGS OF FACT

1.  The only claimed in-service stressful event supported by 
credible evidence showing that the event actually occurred is 
the Veteran's claimed in-service personal assault.

2.  No acquired psychiatric disorder was present until more 
than one year following the Veteran's discharge from service.

3.  PTSD is not related to the Veteran's claimed in-service 
personal assault.

4.  No other acquired psychiatric disorder is related to the 
Veteran's active service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a psychiatric 
disability, including PTSD.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.  
See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided VCAA notice by letters mailed in 
September 2005, December 2005, and April 2006, prior to the 
initial adjudication of his claim.

In its April 2008 remand, the Board noted that the RO had not 
complied with the development requirements applicable to 
claims based on in-service personal assaults.  The Board 
mistakenly ordered the originating agency to provide the 
notice required under 38 C.F.R. § 3.304(f)(3) rather than 
38 C.F.R. § 3.304(f)(4), which is the provision relating to 
development requirements for claims based on in-service 
personal assaults.  However, as discussed below, the Board 
finds the occurrence of the Veteran's claimed in-service 
personal assault to be supported by credible evidence.  Thus, 
any further development to verify the Veteran's claimed in-
service personal assault stressor is not warranted, and the 
Veteran has not been prejudiced by the error in notice.  

The Board also notes that service treatment and personnel 
records have been obtained, as well as pertinent VA and 
private medical records, written statements from the Veteran 
and his friends and family, and Command Chronologies of the 
Veteran's unit during his period of service in Korea.  
Moreover, the Veteran has been afforded an appropriate VA 
examination in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  A recent 
amendment of this section relates to claims based on a 
diagnosis of PTSD in service.

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability, including PTSD.  While the record reflects a 
current diagnosis of PTSD, the evidence does not show that 
PTSD is related to a combat stressor or any verified in-
service stressor.

The medical evidence reflects that the Veteran has been 
diagnosed as having PTSD, which has been related in the 
medical evidence to one or both of two in-service stressful 
events claimed by the Veteran.  The first in-service 
stressful event claimed by the Veteran is having been in the 
demilitarized zone in Korea when batteries of artillery fired 
on women and children.  The second event is having been 
sexually harassed and personally assaulted in service.  The 
Board finds that the second stressful event claimed by the 
Veteran is supported by credible evidence showing that it 
actually occurred, but that the first claimed stressful event 
is not.

With respect to the Veteran's first claimed stressor, the 
Veteran has asserted in written statements and during his 
February 2008 Board hearing that in December 1978 or January 
1979, during cold weather training in Korea, he was calling 
in artillery fire when they were told to stop.  The Veteran 
asserts that they were told that that some civilians had been 
killed while protesting, and that one corporal was laughing 
and making fun of what had happened.  The Veteran has 
furthermore asserted that he still has nightmares about the 
incident, and that he has felt guilt, shame, horror, and fear 
relating to it.  

The Veteran also submitted statements from his father and 
wife regarding this claimed stressor.  In a June 2005 
statement, the Veteran's father asserted that the Veteran 
suffered from an anxiety disorder as the result of civilians 
being killed while he called in artillery fire during cold-
weather training in Korea from December 1978 to February 
1979.  In a May 2006 statement, the Veteran's wife asserted 
that the Veteran had talked about Korea and, "what happened 
when people were injured and killed."  She also asserted 
that the Veteran had had nightmares over the years about 
those events, and that at times he she has had to wake him 
up.

In response to the Veteran's claimed stressor, the 
originating agency obtained Command Chronologies for the 
Veteran's unit for the period of July 1978 to June 1979.  
These Command Chronologies indicate that the Veteran's unit 
was stationed in South Korea from December 9, 1978, to 
January 18, 1979, during which time the unit engaged in a 
seven week field firing exercise that emphasized field 
operations in a cold weather environment and combined 
training with infantry, armor, and air.  The Chronologies 
note that the training was conducted in a progressive manner 
beginning with the independent battery operations and 
progressing through centralized battalion operations.  It was 
noted that the Veteran's unit completed a six week deployment 
that provided an opportunity for a full spectrum of artillery 
training.  It was also noted that, following the exercise, 
the Veteran's unit packed its equipment and returned to 
Okinawa.  There is no indication in the Command Chronologies 
that any civilians or any other people were killed 
accidentally during firing exercises.

The Board acknowledges the Veteran's assertions regarding 
this claimed in-service stressor.  However, there is no 
evidence that substantiates or verifies the Veteran's 
testimony; rather, the lack of any indication of civilian 
deaths in the Command Chronologies for the Veteran's unit for 
the period of December 1978 to January 1979 contradicts the 
Veteran's account of his in-service stressor.  The Board also 
acknowledges the statements of the Veteran's wife and father, 
but notes that these statements were based on the Veteran's 
own account of his stressor, which is contradicted by the 
Command Chronologies.  They have no independent knowledge 
that of this alleged stressor so there statements are not 
credible supporting evidence that the stressor occurred.  The 
Board therefore finds that the occurrence of this claimed in-
service stressor is not supported by the credible evidence.

With respect to the Veteran's second claimed stressor, the 
Veteran has asserted in written statements and during his 
February 2008 Board hearing that in March or April of 1977, 
the Veteran and his friend were at a captain's house for a 
cookout.  The Veteran stated that, at the cookout, he and the 
captain were wrestling, at which time the captain grabbed the 
Veteran's crotch.  He also stated that, while they were still 
at the captain's house, the captain took a shower, walked out 
naked, and offered to give the Veteran and his friend 
massages and tried to touch them.  

A March 2008 statement from the Veteran's friend, T. H., 
indicates that T. H. witnessed a captain making sexual 
advances toward both the Veteran and himself while they were 
at a weekend cookout at the captain's home, and that there 
was a physical altercation.  In view of this statement, the 
Board finds the Veteran's account of this in-service event to 
be supported by credible evidence.  However, the Board finds 
that a preponderance of the evidence shows that the Veteran 
does not have PTSD as the result of this claimed stressful 
event.

Initially, the Board notes that service treatment records are 
negative for evidence of any psychiatric disorder.  On his 
July 1980 separation examination, the Veteran was noted to 
have had a normal psychiatric evaluation, and no PTSD or 
other psychiatric disorder was diagnosed.

Also, service personnel records do not indicate any 
misconduct or drop in the Veteran's performance ratings.  
They indicate that the Veteran was promoted to corporal in 
November 1979.

VA and private treatment records beginning in May 2005 
indicate diagnoses of PTSD.  However, the only medical 
records which address the possible relationship between the 
in-service incident involving the personal assault and any 
current PTSD are an August 2007 private psychiatric 
assessment and an October 2008 VA examination report.

The August 2007 private psychiatric assessment notes a 
history of the Veteran being sexually assaulted, and 
experiencing an incident where there were people 
demonstrating, the Veteran had to call for artillery help, 
there was artillery fire, and several Koreans were killed.  
It was reported that these events had bothered the Veteran 
for many years.  It was also noted that the Veteran had been 
having intrusive memories of the events, including the 
homosexual assault.  It was noted that the Veteran frequently 
obsessed about his traumatic experiences when he was in the 
service and found it hard to function, and that he struggled 
with his self esteem because of the homosexual assault.  The 
Veteran was diagnosed as having PTSD, recurrent major 
depression, and generalized anxiety disorder.

On the October 2008 VA examination, it was noted that the 
claims file was reviewed.  The examiner noted that the 
Veteran and his friend had been invited to attend a party at 
the house of his friend's commanding officer, that the 
captain wanted to wrestle, that while wresting the captain 
grabbed the Veteran's crotch, and that the Veteran 
subsequently slammed the captain to the ground.  The examiner 
also noted that afterward the captain took a shower and then 
entered a room where the Veteran and his friend were sitting 
and offered to give them a massage, while naked and holding 
his penis.  The Veteran reported that he then left the 
captain's home and retuned to the barracks by taxi, feeling 
betrayed by the captain and authority figures.  The Veteran 
also reported recurrent, intrusive, and distressing 
recollections of the event, including images, thoughts, 
perceptions, and recurrent dreams.  On examination of the 
Veteran, it was noted that the degree of severity of PTSD 
symptoms based on psychiatric data was mild, and that the 
Veteran responded to the Minnesota Multiphasic Personality 
Inventory (MMPI-2) in an accurate and consistent manner, 
which suggested that he may have been exaggerating symptoms, 
perhaps as a cry for help.  The examiner noted that the 
Veteran's profile should be viewed with caution, and that 
individuals with similar profiles were often noted to have 
significant problems with depression.  It was noted that the 
validity of the psychological test results was unclear, but 
that the MMPI-2 results regarding exaggeration tendencies 
indicated that self-reported measures had a high degree of 
face validity, which meant that the person taking the test 
knew what was being measured, and as a result was susceptible 
to exaggeration of symptoms being measured. 

The examiner expressed the opinion that the Veteran did not 
meet the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), stressor criterion or the DSM-IV criteria for a 
diagnosis of PTSD.  The Veteran was diagnosed as having 
depressive disorder and anxiety disorder, not otherwise 
specified.  The examiner furthermore opined that it was less 
likely than not that the Veteran's depressive disorder and 
anxiety disorder were a result of military service.  The 
examiner explained that, with respect to the Veteran's 
assertion that the captain grabbed him while wrestling, one 
would expect to be touched or grabbed during wrestling.  The 
examiner also explained that while the captain made advances 
of a sexual nature by approaching him after showering, the 
action would not meet the DSM-IV criteria for a traumatic 
stressor, and that it was difficult to conclude that a sexual 
advance alone would result in the Veteran's diagnosis of 
depressive disorder or anxiety disorder.  The examiner 
further explained that the Veteran's personnel records did 
not indicate a drop in his performance ratings, that his 
conduct and duty ratings were relatively consistent over the 
course of his entire enlistment, that he was promoted to 
lance corporal and corporal during his enlistment, and that 
no disciplinary problems were noted.  The examiner stated 
that his opinion was based on the Veteran's military record, 
the claims file, treatment records, clinical evaluation, 
review of recent research, and the DSM-IV diagnostic 
criteria.  

The August 2007 private psychiatric assessment and October 
2008 VA examination report give conflicting assessments of 
whether the Veteran has PTSD related to his in-service 
assault.  However, in determining whether the Veteran's in-
service assault has resulted in PTSD, the Board finds the 
opinion of the October 2008 VA examiner to be more probative 
than that of the August 2007 private examiner.

The October 2008 VA examination was a more thorough 
examination, which included a review of the entire claims 
file and psychometric testing.  The Board finds this to be 
significant.  The VA examiner supported his opinion that the 
Veteran's in-service assault did not result in any 
psychiatric condition by pointing out that the Veteran's 
personnel records did not indicate a drop in his performance 
ratings, that his conduct and duty ratings were relatively 
consistent over the course of his entire enlistment with no 
disciplinary problems, and that he was promoted during his 
enlistment.  Furthermore, the Veteran's responses on 
psychological testing in October 2008 were noted to suggest 
that he may have been exaggerating symptoms, which was 
considered by the VA examiner in assessing the Veteran's 
mental condition.

Also, although the August 2007 private examination report 
indicates a diagnosis of PTSD, the in-service stressful 
events reported on that examination included both the 
Veteran's verified event involving the personal assault, and 
the unverified event of the incident involving the deaths of 
protesting Koreans by artillery fire called in by the 
Veteran.  The October 2008 VA examiner considered only the 
Veteran's verified in-service assault in reaching his 
conclusions.

Moreover, although the August 2007 private report indicates a 
history of the Veteran being "sexually assaulted," it does 
not indicate the nature of the assault, or include any 
description of the sexual assault.  The Board finds this to 
be significant also.  Although the October 2008 VA examiner 
acknowledged the Veteran's description of his in-service 
sexual assault, the examiner opined that, given the nature 
and circumstances of the described assault, it did not meet 
the DSM-IV criteria for a traumatic stressor.  

Thus, after weighing the competent evidence of record, the 
Board finds a preponderance of the evidence to show that the 
Veteran does not have a PTSD related to his verified in-
service assault.  Furthermore, with respect to a non-PTSD 
psychiatric disorder, the competent evidence shows that any 
such disorder is not related to the Veteran's service, 
including his in-service assault.  In this regard, the Board 
notes that there is no indication of any psychiatric problems 
in service or after service until May 2005, which is almost 
25 years after the Veteran's period of service.  Furthermore, 
the October 2008 VA examiner specifically opined that it was 
less likely than not that the Veteran's depressive disorder 
and anxiety disorder were a result of active service, and 
there is no competent medical evidence linking any non-PTSD 
psychiatric disorder to the Veteran's period of service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.




ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.


REMAND

The issues of entitlement to service connection for residuals 
of cold injury of the lower extremities and entitlement to 
service connection for a cervical spine disability must be 
remanded.

The Veteran was treated for athlete's foot in service in 
April 1978.  He was provided a VA examination in response to 
his claim for service connection for residuals of cold injury 
of the lower extremities in October 2008.  The examiner noted 
that the Veteran had not been treated for acute cold exposure 
while in service, and that the Veteran had been treated for 
fungal infections of the feet in April 1998.  The examiner 
furthermore diagnosed the Veteran as having bilateral lower 
extremity onychomycosis secondary to his occupation as a mail 
carrier, not related to cold injury exposure in the service.  
However, the examiner did not note that the Veteran's 
treatment for athlete's foot in service, or discuss whether 
any current lower extremity onychomycosis may have been 
etiologically related to such in-service treatment.  
Therefore, VA should obtain an addendum opinion addressing 
this question. 

Also, the RO received additional pertinent evidence with 
respect to the Veteran's cervical spine disability claim in 
the form of SSA records after the most recent Supplemental 
Statement of the Case had been issued and before the appeal 
was certified to the Board and the appellate record was 
transferred to the Board.  Thus, the RO or AMC must furnish 
the Veteran and his representative a Supplemental Statement 
of the Case on the issue.  38 C.F.R. §§ 19.31(b), 19.37(a) 
(2008).

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.	Thereafter, the claims folders should 
be provided to the VA examiner who 
conducted the October 2008 VA 
examination.  The examiner should be 
requested to review the claims folders 
and provide an addendum in which he 
responds in the affirmative or the 
negative to the following question:  Is 
there a 50 percent or better 
probability that the Veteran's current 
bilateral lower extremity onychomycosis 
is etiologically related to the 
athlete's foot condition noted in 
service or to his military service in 
any other way?  The examiner should set 
forth a complete rationale for all 
opinions expressed and conclusions 
reached.

If the October 2008 examiner is 
unavailable, the claims folders should be 
sent to another examiner with appropriate 
expertise who should be requested to 
provide the required information.

Another examination of the Veteran 
should only be performed if deemed 
necessary by the person providing the 
required information.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted. 

4.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


